PER CURIAM
Defendant was convicted of robbery in the second degree and unauthorized use of a motor vehicle. The robbery indictment charged that defendant took the victim’s vehicle as part of the robbery. The court imposed separate sentences on each charge to run concurrently.
Defendant contends and the state agrees that the elements of the unauthorized use of a motor vehicle charge were part of the robbery charge and that the court should have entered only a conviction for robbery and a sentence on that charge. We agree.
Defendant was ordered to pay $3,500 to the victim as restitution. He contends that the court did not conduct an adequate hearing to determine the amounts of damage suffered by the victim. There was a hearing conducted after defendant objected to the amounts. He also agreed, through counsel, with the procedure utilized by the court to verify the victim’s losses. There was no error in the judgment for restitution.
Conviction for unauthorized use of a motor vehicle reversed; otherwise affirmed.